DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 15 January 2021.

Claims 1, 13 and 17 are currently amended and claims 2-12, 14-16 and 18-20 are as originally presented.  In summary, claims 1-20 are pending in the application.

The amendment of claims 1, 13 and 17 has cured the basis for the objection to the claims, thus, the objection to claims 1, 13 and 17 is hereby withdrawn.

The amendment of paragraph 0002 of the specification is accepted and entered into the record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski et al. (U. S. Patent Application Publication 2017/0193688 A1, already of record, hereafter ‘688).

Regarding claim 1 (Currently Amended), Djorgovski teaches a method for determining an optimal view for a visualization object (‘688; Abstract), the method comprising: receiving one or more data sets (‘688; figs. 7 and 8A, element 801; Abstract; ¶ 0013; ¶ 0092; load data points into in-memory data structures; load one or more multi-dimensional data sets); generating 3D objects corresponding to data points in the one or more data sets (‘688; Abstract; ¶ 0004; ¶ 0011; create representations of a set of 3D objects corresponding to the set of data points; each data item (data point) is represented as an individual geometrical object, e.g., a dot, a square, a sphere, etc., with some spatial coordinates (XYZ), and other visible properties (e.g., colors, sizes, etc.) encoding the additional data dimensions); arranging the 3D objects in a predetermined 3D shape (‘688; ¶ 0108-0109; In several embodiments, a single group 3D object (predetermined 3D shape) is created using all of the 3D objects corresponding to visible data points within a 3D graph); receiving a command indicating a first view of the predetermined 3D shape (‘688; ¶ 0013; ¶ 0020; ¶ 0102; interactively render 3D data visualizations of the 3D objects within the virtual space from viewpoints determined based upon received user input – the first user viewpoint input command would produce the first view of the predetermined 2D shape); determining a distance associated with the first view (‘688; fig. 6A; ¶ 0082; ¶ 0113-0114; determine the 3D pose of the user in 3D space via element 606 where a time of flight camera among other methods determines a distance associated with the first view); and providing a display of the first view of the predetermined 3D shape (‘688; ¶ 0013; ¶ 0020; ¶ 0072-0073; ¶ 0102; interactively render 3D data visualizations of the 3D objects within the virtual space from viewpoints determined based upon received user input – the first user viewpoint input command would produce the first view of the predetermined 2D shape), wherein the 3D objects are 
Djorgovski discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Djorgovski to be combined into a single arrangement in the proper order that teaches claim 1.

In regard to claim 8 (Original), Djorgovski teaches the method of claim 1 and further teaches wherein the first view position comprises a view that fills approximately 90% of a view area with the predetermined 3D shape (‘688; fig. 4C; ¶ 0078).

Regarding claim 9 (Original), Djorgovski teaches the method of claim 1 and further teaches the method as further comprising determining that the distance associated with the first view is more than a first threshold distance (‘688; fig. 6A; ¶ 0082; ¶ 0113-0114; determine the 3D pose of the user in 3D space via element 606 where a time of flight camera among other methods determines a distance associated with the first view where one of ordinary skill in the 

In regard to claim 10 (Original), Djorgovski teaches the method of claim 9 and further teaches the method as further comprising determining that the first view has been zoomed to a second view position that is below the second threshold but above a first threshold (‘688; fig. 6A; ¶ 0082; ¶ 0113-0114; determine the 3D pose of the user in 3D space via element 606 where a time of flight camera among other methods determines a distance associated with the first view where one of ordinary skill in the art would place thresholds and/or range bands on the distance to minimize the amount of resources needed to recalculate a 3D scene by responding to meaningful changes in parameters), and gradually deemphasizing the predetermined 3D shape while gradually emphasizing the 3D objects (‘688; figs. 2A and 2B; ¶ 0076; ¶ 0113; ¶ 0133-0134; any of a variety of animation techniques can be utilized to show changes in the attributes of 3D objects (which may include changes in shape, color, size, texture, zoom, etc. in addition to changes in position) from one 3D graph to another 3D graph as data dimension mappings are 

Regarding claim 11 (Original), Djorgovski teaches the method of claim 10 and further teaches the method as further comprising determining that the distance associated with the first view is less than the second threshold distance (‘688; fig. 6A; ¶ 0082; ¶ 0113-0114; determine the 3D pose of the user in 3D space via element 606 where a time of flight camera among other methods determines a distance associated with the first view where one of ordinary skill in the art would place thresholds and/or range bands on the distance to minimize the amount of resources needed to recalculate a 3D scene by responding to meaningful changes in parameters), and deemphasizing the one or more 3D constructs while emphasizing the 3D objects (‘688; figs. 2A and 2B; ¶ 0076; ¶ 0113; ¶ 0133-0134; any of a variety of animation techniques can be utilized to show changes in the attributes of 3D objects (which may include changes in shape, color, size, texture, zoom, etc. in addition to changes in position) from one 3D graph to another 3D graph as data dimension mappings are changed using 3D data visualization systems as appropriate to the requirements of specific applications in in accordance with various embodiments of the invention).

In regard to claim 12 (Original), Djorgovski teaches the method of claim 1 and further teaches wherein the 3D objects are visually emphasized relative to one or more 3D constructs by changing a transparency of the 3D objects relative to a transparency of the one or more 3D constructs (‘688; ¶ 0011; ¶ 0027; ¶ 0076).

Regarding claim 13 (Currently Amended), Djorgovski teaches a non-transitory computer-readable medium comprising instructions (‘688; ¶ 0090; machine readable instructions stored within the memory 704 of the 3D data visualization computing system) that, when executed by one or more processors (‘688; fig. 7, element 702; ¶ 0090; processor 702 can include one or more microprocessor (CPUs), one or more graphics processing units (GPUs), and one or more digital signal processors (DSPs)), cause the one or more processors (‘688; fig. 7, element 702; ¶ 0090) to perform operations comprising: receiving one or more data sets (‘688; figs. 7 and 8A, element 801; Abstract; ¶ 0013; ¶ 0092; load data points into in-memory data structures; load one or more multi-dimensional data sets); generating 3D objects corresponding a sphere, etc., with some spatial coordinates (XYZ), and other visible properties (e.g., colors, sizes, etc.) encoding the additional data dimensions); arranging the 3D objects in a predetermined 3D shape (‘688; ¶ 0108-0109; In several embodiments, a single group 3D object (predetermined 3D shape) is created using all of the 3D objects corresponding to visible data points within a 3D graph); receiving a command indicating a first view of the predetermined 3D shape (‘688; ¶ 0013; ¶ 0020; ¶ 0102; interactively render 3D data visualizations of the 3D objects within the virtual space from viewpoints determined based upon received user input – the first user viewpoint input command would produce the first view of the predetermined 2D shape); determining a distance associated with the first view (‘688; fig. 6A; ¶ 0082; ¶ 0113-0114; determine the 3D pose of the user in 3D space via element 606 where a time of flight camera among other methods determines a distance associated with the first view); and providing a display of the first view of the 
Djorgovski discloses the above elements of claim 13 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Djorgovski to be combined into a single arrangement in the proper order that teaches claim 13.

In regard to claim 14 (Original), Djorgovski teaches the non-transitory computer-readable medium of claim 13 and further teaches wherein the operations further comprise: determining that the distance associated with the first view is more than a first threshold distance (‘688; fig. 6A; ¶ 0082; ¶ 0113-0114; determine the 3D pose of the user in 3D space via element 606 where a time of flight camera among other methods determines a distance associated with the first view where one of ordinary skill in the art would place thresholds and/or range bands on the distance 

Regarding claim 15 (Original), Djorgovski teaches the non-transitory computer-readable medium of claim 14 and further teaches wherein the operations further comprise: determining that the first view has been zoomed to a second view position that is below the second threshold but above a first threshold, and gradually deemphasizing the predetermined 3D shape while gradually emphasizing the 3D objects (‘688; figs. 2A and 2B; ¶ 0076; ¶ 0113; ¶ 0133-0134; any of a variety of animation techniques can be utilized to show changes in the attributes of 3D objects (which may include changes in shape, color, size, texture, zoom, etc. in addition to changes in position) from one 3D graph to another 3D graph as data dimension mappings are changed using 3D data visualization systems as appropriate to the requirements of specific applications in in accordance with various embodiments of the invention).

In regard to claim 16 (Original), Djorgovski teaches the non-transitory computer-readable medium of claim 15 and further teaches wherein the operations further comprise: determining that the distance associated with the first view is less than the second threshold distance (‘688; 

Regarding claim 17 (Currently Amended), Djorgovski teaches a system (‘688; fig. 7; Abstract) comprising: one or more processors (‘688; fig. 7, element 702; ¶ 0090; processor 702 can include one or more microprocessor (CPUs), one or more graphics processing units (GPUs), and one or more digital signal processors (DSPs)); and one or more memory devices (‘688; element 704; ¶ 0090) comprising instructions (‘688; element 704; ¶ 0090; machine readable instructions stored within the memory 704 of the 3D data visualization computing system) that, when executed by the one or more processors (‘688; fig. 7, element 702; ¶ 0090), cause the one or more processors to perform operations (‘688; fig. 7, element 702; ¶ 0090) comprising: receiving one or more data sets (‘688; figs. 7 and 8A, element 801; Abstract; ¶ 0013; ¶ 0092; load data points into in-memory data structures; load one or more multi-dimensional data sets); generating 3D objects corresponding a sphere, etc., with some spatial coordinates (XYZ), and other visible properties (e.g., colors, sizes, etc.) encoding the additional data dimensions); arranging the 3D objects in a predetermined 3D shape (‘688; ¶ 0108-0109; In several embodiments, a single group 3D object
Djorgovski discloses the above elements of claim 17 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Djorgovski to be combined into a single arrangement in the proper order that teaches claim 17.

In regard to claim 18 (Original), Djorgovski teaches the system of claim 17 and further teaches wherein the operations further comprise: determining that the distance associated with the first view is more than a first threshold distance (‘688; fig. 6A; ¶ 0082; ¶ 0113-0114; determine the 3D pose of the user in 3D space via element 606 where a time of flight camera among other methods determines a distance associated with the first view where one of ordinary skill in the art would place thresholds and/or range bands on the distance to minimize the amount of resources needed to recalculate a 3D scene by responding to meaningful changes in parameters), and emphasizing the one or more 3D constructs while deemphasizing the 3D objects (‘688; figs. 2A and 2B; ¶ 0076; ¶ 0113; ¶ 0133-0134; any of a variety of animation techniques can be utilized to show changes in the attributes of 3D objects (which may include changes in shape, color, size, texture, zoom, etc. in addition to changes in position) from one 3D graph to another 3D graph as data dimension mappings are changed using 3D data visualization systems as appropriate to the requirements of specific applications in in accordance with various embodiments of the invention).

Regarding claim 19 (Original), Djorgovski teaches The system of claim 18 and further teaches wherein the operations further comprise: determining that the first view has been zoomed to a second view position that is below the second threshold but above a first threshold (‘688; fig. 6A; ¶ 0082; ¶ 0113-0114; determine the 3D pose of the user in 3D space via element 606 where a time of flight camera among other methods determines a distance associated with the first view where one of ordinary skill in the art would place thresholds and/or range bands on the distance to minimize the amount of resources needed to recalculate a 3D scene by responding to meaningful changes in parameters), and gradually deemphasizing the predetermined 3D shape while gradually emphasizing the 3D objects (‘688; figs. 2A and 2B; ¶ 0076; ¶ 0113; ¶ 0133-0134; any of a variety of animation techniques can be utilized to show changes in the attributes of 3D objects (which may include changes in shape, color, size, texture, zoom, etc. in addition to changes in position) from one 3D graph to another 3D graph as data dimension mappings are changed using 3D data visualization systems as appropriate to the requirements of specific applications in in accordance with various embodiments of the invention).

In regard to claim 20 (Original) Djorgovski teaches the system of claim 19 and further teaches wherein the operations further comprise: determining that the distance associated with the first view is less than the second threshold distance (‘688; fig. 6A; ¶ 0082; ¶ 0113-0114; determine the 3D pose of the user in 3D space via element 606 where a time of flight camera among other methods determines a distance associated with the first view where one of ordinary skill in the art would place thresholds and/or range bands on the distance to minimize the amount of resources needed to recalculate a 3D scene by responding to meaningful changes in .

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski et al. (U. S. Patent Application Publication 2017/0193688 A1, already of record, hereafter ‘688) as applied to claims 1 and 8-20 above, and in view of LeVell (U. S. Patent Application Publication 2019/0121826 A1, already of record, hereafter ‘826).

In regard to claim 2 (Original), Djorgovski teaches the method of claim 1 but does not teach wherein the command indicating the first view comprises a plain-English voice command.
LeVell, working in the same field of endeavor, however, teaches wherein the command indicating the first view comprises a plain-English voice command (’826; ¶ 0158; voice command; English would be the expected default for this inventor and his invention; voice command processing for English, its many dialects and other languages is well-known in the art) (‘927; ¶ 0117) for the benefit of providing and hands-free interface for acquiring user input to control and interact the application.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the plain-English voice command methods taught by 

Regarding claim 3 (Original), Djorgovski and LeVell teach the method of claim 2 and further teach the method as further comprising translating the plain-English voice command into a predefined command in a plurality of predefined commands (’826; ¶ 0069; ¶ 0158).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski et al. (U. S. Patent Application Publication 2017/0193688 A1, already of record, hereafter ‘688) as applied to claims 1-3 and 8-20 above, and in view of LeVell (U. S. Patent Application Publication 2019/0121826 A1, already of record, hereafter ‘826) as applied to claims 2 and 3 above, and further in view of Atarot et al. (U. S. Patent Application Publication 2017/0212723 A1, already of record, hereafter ‘723).

In regard to claim 4 (Original), Djorgovski and LeVell teach the method of claim 3 but do not teach the method as further comprising providing the predefined command to one or more neural networks.
Atarot, working in the same field of endeavor, however, teaches providing the predefined command to one or more neural networks (‘723; ¶ 0032; ¶ 0035) for the benefit of providing a sensitive and accurate vocally activated control system.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Atarot of a vocally activated control 

Regarding claim 5 (Original), Djorgovski, LeVell and Atarot teach the method of claim 4 and further teach wherein providing the display of the first view of the predetermined 3D shape uses a view position for a virtual camera determined by an output of the one or more neural networks (‘723; ¶ 0035).

In regard to claim 6 (Original), Djorgovski, LeVell and Atarot teach the method of claim 4 and further teach wherein the one or more data sets are selected based on an output of the one or more neural networks (‘723; ¶ 0035).

Regarding claim 7 (Original), Djorgovski, LeVell and Atarot teach the method of claim 4 and further teach wherein the 3D objects and the predetermined 3D shape are selected based on an output of the one or more neural networks (‘723; ¶ 0035).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered and found to be persuasive, thus the previous rejections of claims 1-20 are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in this office action.

The Examiner respectfully requests that Applicant look to the Office Action provided 

Independent claims 1, 13 and 17 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 2-12, 14-16 and 18-20 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 9529892 B2	Interactive navigation among visualizations – Various mechanisms are provided for navigating among visualizations of quantitative data. At least one relationship is defined among a plurality of visualizations. A virtual multi-faceted shape is constructed, having a plurality of surfaces, some or all of which may correspond to visualizations. Visualizations may be presented, for example, by projecting or texture mapping the visualizations on corresponding surfaces of the shape. In at least one embodiment, surfaces are spatially oriented with one another in a manner that represents a relationship between the corresponding two visualizations. The user can interact with the virtual shape, for example by causing it to rotate, zoom, move, or the like. Such interactions cause different visualizations to be displayed. See figure 16 and associated text.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613